               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII

R. ALEXANDER ACOSTA,          )     Civ. No. 18-00155 SOM-RLP
Secretary of Labor, United    )
States Department of Labor    )     ORDER DENYING (1) DEFENDANT
                              )     BOWERS + KUBOTA CONSULTING,
         Plaintiff,           )     INC.’S MOTION TO DISMISS AND
                              )     (2) DEFENDANTS BRIAN J.
          vs.
                              )
                                    BOWERS AND DEXTER C. KUBOTA’S
NICHOLAS L. SAAKVITNE, an     )
                              )     MOTION TO DISMISS
individual; NICHOLAS L.
SAAKVITNE, A LAW CORPORATION, )
a California corporation;     )
BRIAN J. BOWERS, an           )
individual; DEXTER C. KUBOTA, )
an individual; BOWERS +       )
KUBOTA CONSULTING, INC., a    )
corporation; BOWERS + KUBOTA  )
CONSULTING, INC. EMPLOYEE     )
STOCK OWNERSHIP PLAN,         )
                              )
         Defendants.          )
_____________________________ )


 ORDER DENYING (1) DEFENDANT BOWERS + KUBOTA CONSULTING, INC.’S
      MOTION TO DISMISS AND (2) DEFENDANTS BRIAN J. BOWERS
            AND DEXTER C. KUBOTA’S MOTION TO DISMISS

I.        INTRODUCTION.

          Before this court are two motions seeking dismissal of

the Complaint filed by Plaintiff R. Alexander Acosta, the

Secretary of the United States Department of Labor (the

“Secretary”), asserting claims against Defendants under the

Employee Retirement Income Security Act of 1974 (“ERISA”).    Both

motions are denied.

          Defendant Bowers + Kubota Consulting, Inc. (the

“Company”) moves for dismissal under Rule 12(b)(6) of the
Federal Rules of Civil Procedure, arguing that the Company was

improperly joined under Rule 19.       ECF No. 26.   This court denies

the Company’s Motion, concluding that the Company’s joinder

under Rule 19 is necessary and feasible.

          Defendants Brian J. Bowers and Dexter C. Kubota move

for dismissal under Rule 12(b)(6), arguing that the Complaint

fails to sufficiently allege facts demonstrating that they had

ERISA fiduciary liability or acted in violation of ERISA.        Their

motion is denied because the Complaint alleges sufficient facts

to support the ERISA claims against Bowers and Kubota.

II.       BACKGROUND.

          On April 27, 2018, the Secretary filed a Complaint

alleging that, on December 14, 2012, Nicholas L. Saakvitne,

Bowers, and Kubota caused the Bowers + Kubota Consulting, Inc.

Employee Stock Ownership Plan (the “ESOP”) to purchase the

Company’s shares for more than they were worth.       See ECF No. 1.

The Complaint names six Defendants: (1) Saakvitne; (2)

Saakvitne’s law firm (“Saakvitne Law Corporation”); (3) Bowers;

(4) Kubota; (5) the Company; and (6) the ESOP.       See id.   The

Complaint states that the Company and the ESOP are named as

defendants “pursuant to Rule 19(a) of the Federal Rules of Civil

Procedure solely to assure that complete relief can be granted.”

Id., PageID #s 6-7.



                                   2
            The Secretary alleges the following facts in his

Complaint.    Bowers, the Company’s President, and Kubota, its

Vice President, owned the Company through their respective

trusts.    See id. at 4, 7.   They met with an attorney in the

summer of 2012 to discuss the creation of an ESOP to divest

themselves of their ownership interests in the Company.      See id.

at 9.    In the fall of 2012, Bowers and Kubota provided

information about the Company to the valuation firm Libra

Valuation Associates (“LVA”). 1   See id.   LVA produced a

preliminary appraisal report that put the Company’s value

between $37,090,000 and $41,620,000.     See id. at 10.   LVA later

produced an updated valuation report and a fairness opinion,

both valuing the Company at $40,150,000.     See id.   The Complaint

alleges that these LVA valuation reports were flawed in several

respects.    For example, the reports applied a 30% control

premium even though there would be no change in control of the

Company, and they used unreasonable revenue projections that

went far beyond the Company’s historical average.      See id. at

10-11.

            In the meantime, Bowers, Kubota, and their attorney

communicated with Saakvitne about appointing Saakvitne the

trustee of the ESOP and about the pending sale of the Company.


1 Bowers and Kubota’s motion to dismiss states that the correct
name for the firm is Libra Valuation Advisors, Inc. ECF No. 7-
1, PageID # 43.
                                3
See id. at 12.    The Complaint alleges that, “at the outset of

Saakvitne’s involvement with the transaction, [the attorney]

emailed Saakvitne listing the price for a 100% sale of the

Company as ‘40 million.’”    Id. at 12.   It also alleges that

“Saakvitne met with Bowers and Kubota in Hawaii” with a document

that “listed ‘Valuation: Approx. 40 million’ under the heading

‘Basis of Deal – General.’”     Id.

            According to the Complaint, on December 10, 2012,

Bowers made an initial offer to Saakvitne to sell the Company’s

shares to the ESOP for $41 million, payable over 20 years at 10%

interest.   See id.   After negotiating for a day, Saakvitne,

Bowers, and Kubota allegedly agreed that the ESOP would purchase

the Company’s shares for $40 million payable, over 25 years at

7% interest.   See id. at 13.    On December 11, 2012, the ESOP was

formed with a retroactive date of January 1, 2012, and Saakvitne

was named as its trustee.    See id. at 9.   On December 14, 2012,

Saakvitne, Bowers, and Kubota allegedly caused the ESOP to

purchase the Company’s shares for $40 million dollars.     See id.

at 13.

            The Complaint alleges that Saakvitne, Bowers, and

Kubota “did not carry out a meaningful review” of the LVA

valuation reports, which “were obviously defective and

significantly overvalued the shares of the Company,” and that

they knew or should have known that the reports “should not have

                                      4
been relied upon to justify the ESOP transaction.”    Id. at 10,

14.   Bowers and Kubota allegedly provided unreasonable and

inflated revenue projections to LVA, knowing that such

projections were inaccurate, and allegedly failed to monitor

Saakvitne to assure that he acted in the best interests of the

ESOP’s participants and beneficiaries.   See id. at 15-18.

           Relying on these allegations, the Complaint asserts

the following ERISA claims:

  (1)   Saakvitne, Saakvitne Law Corporation, Bowers, and Kubota

        failed to discharge fiduciary duties with care, skill,

        prudence, and diligence in violation of 29 U.S.C.

        § 1104(a)(1)(A), (B), and (D);

  (2)   Bowers and Kubota are liable for breaches of fiduciary

        responsibilities by another fiduciary (“co-fiduciary

        liability”) under 29 U.S.C. § 1105(a)(1)-(3);

  (3)   Saakvitne, Saakvitne Law Corporation, Bowers, and Kubota

        engaged in prohibited transactions between a plan and a

        party in interest in violation of 29 U.S.C.

        § 1106(a)(1)(A);

  (4)   Bowers and Kubota engaged in prohibited transactions

        between a plan and a fiduciary in violation of 29 U.S.C.

        § 1106(a)(1)(A);

  (5)   Bowers and Kubota knowingly participated in a transaction

        prohibited by ERISA under 29 U.S.C. § 1132(a)(5);

                                 5
    (6)   Provisions of the ESOP documents are void for improperly

          indemnifying fiduciaries under 29 U.S.C. § 1110.

Id. at 15-22.    The Secretary seeks restitution for the ESOP, as

well as injunctive and declaratory relief.         See id. at 22-23.

            Bowers and Kubota filed a motion to dismiss on June

12, 2018.    ECF No. 7.   On September 5, 2018, the Company filed a

separate motion to dismiss and joined the motion to dismiss

filed by Bowers and Kubota. 2     ECF No. 26.    Following the recusal

of the district judge originally assigned to this case, the case

was reassigned, and a hearing was held on both motions on

January 7, 2019.

III.        STANDARD OF REVIEW.

            Both motions are brought under Rule 12(b)(6) of the

Federal Rules of Civil Procedure.      Under Rule 12(b)(6), a

complaint may be dismissed for failure to state a claim upon

which relief can be granted.      The court’s review is generally

limited to the contents of a complaint.         Sprewell v. Golden

State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); Campanelli v.

Bockrath, 100 F.3d 1476, 1479 (9th Cir. 1996).         If matters

outside the pleadings are considered, the Rule 12(b)(6) motion

is treated as one for summary judgment.         Keams v. Tempe Tech.

Inst., Inc., 110 F.3d 44, 46 (9th Cir. 1997); Anderson v.

Angelone, 86 F.3d 932, 934 (9th Cir. 1996).         However, the court


2   The Company filed its answer on July 10, 2018.      ECF No. 19.
                                  6
may take judicial notice of and consider matters of public

record without converting a Rule 12(b)(6) motion to dismiss into

a motion for summary judgment.    Lee v. City of Los Angeles, 250

F.3d 668, 688 (9th Cir. 2001); Emrich v. Touche Ross & Co., 846

F.2d 1190, 1198 (9th Cir. 1988).

            On a Rule 12(b)(6) motion to dismiss, all allegations

of material fact are taken as true and construed in the light

most favorable to the nonmoving party.    Fed’n of African Am.

Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

1996).    However, conclusory allegations of law, unwarranted

deductions of fact, and unreasonable inferences are insufficient

to defeat a motion to dismiss.    Sprewell, 266 F.3d at 988; In re

Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996).

Dismissal under Rule 12(b)(6) may be based on either “lack of a

cognizable legal theory or the absence of sufficient facts

alleged under a cognizable legal theory.”    Balistreri v.

Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (citing

Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 533-34

(9th Cir. 1984)).

            To survive a Rule 12(b)(6) motion to dismiss,

“[f]actual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in

fact).”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                   7
(citations omitted); accord Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“[T]he pleading standard . . . does not require detailed

factual allegations, but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” (internal quotation

marks omitted)).   “[A] plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”   Twombly, 550 U.S. at 555

(internal quotation marks omitted).   A complaint must “state a

claim to relief that is plausible on its face.”   Id. at 570.    “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

IV.        ANALYSIS.

           A.    The Company’s Motion To Dismiss Is Denied Because
                 The Company Was Properly Joined Under Rule 19.

           The Company seeks dismissal of the Complaint, arguing

that it “states no allegations as against [the Company] and

seeks no relief as against [the Company.]”   ECF No. 26-1, PageID

# 312.    The Company further argues that it cannot be joined as a

nominal defendant or as an indispensable defendant under Rule 19

of the Federal Rules of Civil Procedure because it holds no

interest in the subject matter of the litigation.   See id. at

309-12.
                                  8
          The court determines that the Company was properly

joined under Rule 19, which governs compulsory joinder in

federal district courts.   EEOC v. Peabody W. Coal Co., 400 F.3d

774, 778 (9th Cir. 2005) (“Peabody I”).   While the Complaint

does not assert any claims against the Company, “joinder of [a

defendant] under Rule 19 is not prevented by the fact that the

[plaintiff] cannot state a cause of action against [the

defendant].”   See id.

          Rule 19(a) provides:

          (1) Required Party. A person who is subject
          to service of process and whose joinder will
          not deprive the court of subject-matter
          jurisdiction must be joined as a party if:

          (A) in that person’s absence, the court
          cannot accord complete relief among existing
          parties; or

          (B) that person claims an interest relating
          to the subject of the action and is so
          situated that disposing of the action in the
          person’s absence may:

                (i) as a practical matter impair or
                impede the person’s ability to protect
                the interest; or

                (ii) leave an existing party subject to
                a substantial risk of incurring double,
                multiple, or otherwise inconsistent
                obligations because of the interest.

          Rule 19(b) provides that if it is not feasible for the

court to join a person meeting the requirements of Rule 19(a),

the court “must determine whether, in equity and good

conscience, the action should proceed among the existing parties
                                9
or should be dismissed.”   The Ninth Circuit, deeming a dismissal

to be a determination that the absent person is indispensable,

see Peabody I, 400 F.3d at 779, provides the following guidance:

           The factors to be considered by the court
           [in determining whether a party is
           indispensable] include: first, to what
           extent a judgment rendered in the person’s
           absence might be prejudicial to the person
           or those already parties; second, the extent
           to which, by protective provisions in the
           judgment, by shaping of relief, or other
           measures, the prejudice can be lessened or
           avoided; third, whether a judgment rendered
           in the person’s absence will be adequate;
           fourth, whether the plaintiff will have an
           adequate remedy if the action is dismissed
           for nonjoinder.

Id.

           The Ninth Circuit interprets Rule 19 as requiring

“three successive inquiries.”    Id.    “First, the court must

determine whether a nonparty should be joined under Rule 19(a).”

Id.   “If the absentee is a necessary party under Rule 19(a), the

second stage is for the court to determine whether it is

feasible to order that the absentee be joined.”      Id.   “Finally,

if joinder is not feasible, the court must determine at the

third stage whether the case can proceed without the absentee,

or whether the absentee is an ‘indispensable party’ such that

the action must be dismissed.”    Id.

           As explained below, the Company is a necessary party

that may be feasibly joined.    Having made this determination,
                                 10
the court need not address whether the Company is an

indispensable party.    See Peabody I, 400 F.3d at 779; Walter v.

Drayson, 496 F. Supp. 2d 1162, 1178 (D. Haw. 2007).

                1.     The Company Is A Necessary Party.

          The Secretary argues that the Company is a necessary

party under Rule 19(a)(1)(A) because, in the Company’s absence,

the court would not be able to accord complete relief if the

Secretary prevailed on his ERISA claims.      See ECF No. 30, PageID

#s 324-25.   The court agrees.

          The Ninth Circuit has explained that the term

“necessary” describes “persons to be joined if feasible.”

Peabody I, 400 F.3d at 779 (quoting Fed. R. Civ. P. 19(a))

(brackets omitted).    “Necessary” in the ordinary sense is “too

strong a word” because “it is still possible under Rule 19(b)

for the case to proceed without the joinder of the so-called

‘necessary’ absentee.”    Id.   Rather, “Rule 19(a) ‘defines the

persons whose joinder in the actions is desirable’ in the

interests of just adjudication.”       Id. (quoting Fed. R. Civ. P.

19 Advisory Committee Note (1966)).      Such desirable persons are

“persons having an interest in the controversy, and who ought to

be made parties, in order that the court may act.”      Id. (quoting

Shields v. Barrow, 58 U.S. 130, 139 (1854)).

          Complete relief under Rule 19(a)(1)(A) means

“consummate rather than partial or hollow relief” and

                                  11
“preclud[es] multiple lawsuits on the same cause of action.”

Id. at 780.   A plaintiff need not state a direct cause of action

against a party joined under Rule 19.   “[B]y definition, parties

to be joined under Rule 19 are those against whom no relief has

formally been sought but who are so situated as a practical

matter as to impair either the effectiveness of relief or their

own or present parties’ ability to protect their interests.”

Id. at 783 (quoting Eldredge v. Carpenters 46 N. Cal. Ctys.

Joint Apprenticeship & Training Comm., 440 F. Supp. 506, 518

(N.D. Cal. 1977)).   A party “can be joined under Rule 19 in

order to subject it, under principles of res judicata, to the

‘minor and ancillary’ effects of a judgment.”   EEOC v. Peabody

W. Coal Co., 610 F.3d 1070, 1079 (9th Cir. 2010) (“Peabody II”)

(quoting Gen. Bldg. Contractors Ass’n, Inc. v. Pennsylvania, 458

U.S. 375, 399 (1982)).

          The Complaint prays for several forms of relief,

including injunctive relief to (1) “[p]ermanently enjoin

Defendants Saakvitne, Saakvitne Law Corporation, Bowers, and

Kubota from acting as a fiduciary to the ESOP”; (2) “[s]trike,

void, and declare invalid the portions of the Plan Documents,

Trust Agreement, ESOP Stock Purchase Agreement, and any other

agreement which purport to indemnify Defendants as the expense

of the Plan or the Company”; and (3) “[p]ermanently enjoin

Defendants Saakvitne, Saakvitne Law Corporation, Bowers, and

                                12
Kubota from causing or allowing the Plan or the Company to

indemnify them at the expense of the Plan or the Company.”    ECF

No. 1, PageID # 23.

          The requested relief appears to require the Company’s

involvement, given the Company’s role in administering the ESOP.

See Solis v. Webb, 931 F. Supp. 2d 936, 956 (N.D. Cal. 2012)

(holding that an ESOP was a necessary party for complete relief

because the Secretary’s prayers for relief were “likely to

impact administration of the ESOP”).    The Complaint alleges that

the Company is “intimately involved in issues pertaining to the

ESOP” because it “created the ESOP, and is the ESOP Employer,

Plan Sponsor, Plan Administrator, and signatory to contracts

governing the ESOP.”   ECF No. 30, PageID # 325.   The Company

would therefore need to be involved in modifying the ESOP’s

governing documents and restructuring the ESOP’s fiduciaries if

the Secretary obtained the relief sought.

          In its reply, the Company argues that the Secretary

may not have the authority under ERISA to seek modification of

the ESOP contracts.    ECF No. 33, PageID #s 363-64.   The Company

cites CIGNA Corp v. Amara, which states that 29 U.S.C.

§ 1132(a)(1)(B) “speaks of ‘enforc[ing]’ the ‘terms of the

plan,’ not of changing them.”    563 U.S. 421, 436 (2011) (quoting

29 U.S.C. § 1132(a)(1)(B)).    Amara does not restrict the

Secretary in the manner the Company asserts.

                                 13
           First, the Complaint does not mention § 1132(a)(1)(B)

because that subsection applies to civil actions brought “by a

participant or beneficiary,” not by the Secretary.     See ECF 1;

29 U.S.C. § 1132(a)(1)(B).    Second, Amara held that, while an

ERISA plan cannot be reformed under § 1132(a)(1)(B), it can be

reformed under § 1132(a)(3).    See Amara, 563 U.S. at 438-42.

The Supreme Court reasoned that § 1132(a)(3) permits a court to

award “appropriate equitable relief,” and “[t]he power to reform

contracts . . . is a traditional power of an equity court.”      See

id.   The Secretary is seeking relief under § 1132(a)(2), which

allows a court to award “appropriate relief under section 1109

of this title.”   ECF No. 1, PageID # 3; 29 U.S.C. § 1132(a)(2).

Section 1109 permits “other equitable or remedial relief as the

court may deem appropriate.”    29 U.S.C. § 1109(a).   Thus, Amara

supports the Secretary’s ability to seek modification of the

ESOP contracts as a form of equitable relief.

           The Company also argues that it need not be joined

because the ESOP is already party to the action.    See ECF No.

33, PageID # 362.   The Company says, “The Secretary has not

cited a single case in which a company whose stock was the

subject of an [ESOP] was held to be a necessary party to an

action against the parties who valued or sold the stock to the

[ESOP].”   Id.   The Company attempts to distinguish the present

case from Acosta v. Pacific Enterprises, 950 F.2d 611 (1991),

                                 14
and Solis v. Webb, 931 F. Supp. 2d 936 (N.D. Cal 2012), in which

Rule 19 joinder of ERISA plans was permitted.     Although neither

Acosta nor Solis addressed joinder of an entity like the

Company, neither case suggests that companies cannot be joined

under Rule 19 when their participation is needed to ensure that

complete relief is obtained.    Further, the Company’s attempts to

distance itself from the ESOP in this instance are inconsistent

with its position equating itself with the ESOP in arguing that

the Company should not be forced to incur further litigation

expenses.   The Company states, “If the Secretary believes that

the goal should be to protect the [ESOP] from suffering the

expense of a suit, it can start by agreeing to the dismissal of

[the Company], so that no further expenses of litigation are

incurred by [the Company].”    ECF No. 33, PageID # 365.    The

ESOP’s ownership of the Company’s shares does not, without more,

necessitate the Company’s dismissal as a party.

            The court here briefly addresses the argument the

Secretary made at the hearing that the Company is also a

necessary party under Rule 19(a)(1)(B) because the Company may

benefit from any relief awarded.      Rule 19(a)(1)(B) is not

applicable here because joinder under that subsection is

“contingent . . . upon an initial requirement that the absent

party claim a legally protected interest relating to the subject

matter of the action.”   Altmann v. Republic of Austria, 317 F.3d

                                 15
954, 971 (9th Cir. 2002), amended by 327 F.3d 1246 (9th Cir.

2003) (quoting Northrop Corp. v. McDonnell Douglas Corp., 705

F.2d 1030, 1043 (9th Cir. 1983)).    The Company has explicitly

stated that it claims no such interest in the action.    See ECF

No. 33, PageID # 362 (“[The Company] does not claim any interest

relating to the subject matter of this action[.]”).    Thus,

joinder under Rule 19(a)(1)(B) is not necessary.   See United

States v. Bowen, 172 F.3d 682, 689 (9th Cir. 1999) (holding that

joinder was not necessary when a party “was aware of this action

and chose not to claim an interest”).

          The court concludes that the Company is a necessary

party under Rule 19(a)(1)(A) for the purposes of according

complete relief.

               2.   The Company Can Be Feasibly Joined.

          Because the Company is a necessary party, the next

inquiry is whether joinder is “feasible” under Rule 19.    See

Peabody I, 400 F.3d at 779; United States v. Bowen, 172 F.3d

682, 688 (9th Cir. 1999); Fed. R. Civ. P. 19(a)-(b).    “Rule

19(a) sets forth three circumstances in which joinder is not

feasible: when venue is improper, when the absentee is not

subject to personal jurisdiction, and when joinder would destroy

subject matter jurisdiction.”   Peabody I, 400 F.3d at 779

(citing Fed. R. Civ. P. 19(a); Tick v. Cohen, 787 F.2d 1490,

1493 (11th Cir. 1986)).

                                16
          The Secretary argues that venue is proper because the

Company resides in Hawaii, and that this court has jurisdiction

under 29 U.S.C. § 1132(e)(2).    ECF No. 30, PageID # 327 (citing

Trustees For Alaska Laborers-Constr. Indus. Health & Sec. Fund

v. Ferrell, 812 F.2d 512, 517 (9th Cir. 1987)).    At the hearing,

the Company conceded that joinder is feasible.    The court

therefore concludes that the Company may be feasibly joined

under Rule 19.

                 3.   The Company’s Consent Decree Argument Is
                      Unpersuasive.

          Finally, the Company’s reply states in a footnote, “To

the extent necessary, if it will facilitate its dismissal from

this action, [the Company] will agree to be bound by any ruling

that this Court may make that so requires it.”    ECF No. 33,

PageID # 365.    At the hearing, the Company stated that it was

willing to enter into a consent decree binding the Company to

any ruling in the case.    It did not provide the court with a

proposed consent decree.

          When the court asked the Company to articulate the

scope and effect of this hypothetical consent decree, the

Company suggested that it would be confined to the scope of the

Complaint.   This description invites litigation over whether

particular consent decree terms fall within the scope of the

Complaint.   Complaints do not expressly address all issues that

may arise and be ruled on in a case.    The Company provided no
                                17
citation to a case discussing a consent decree like that

described by the Company.

            At this stage in the proceeding and without a proposed

consent decree to consider, the court has no basis for agreeing

with the Company that a consent decree is a feasible alternative

to joinder of the Company under Rule 19(a).

            B.   Bowers And Kubota’s Motion To Dismiss Is Denied.

            In their motion to dismiss, Bowers and Kubota make

five arguments as to why the claims against them should be

dismissed.    Each argument fails.

                 1.   The Complaint Sufficiently Alleges that
                      Bowers and Kubota were ERISA Fiduciaries for
                      the ESOP’s 2012 Purchase of Company Stock.

            Bowers and Kubota argue that they were not ERISA

fiduciaries with respect to the ESOP’s 2012 purchase of the

Company’s shares because the allegations in the Complaint go to

their alleged conduct before the purchase.     ECF No. 7-1, PageID

#s 58-59.    They also argue that the Company delegated

responsibility for approving the 2012 purchase to Saakvitne as

the ESOP’s trustee, which divested the Company, Bowers, and

Kubota of “any ERISA fiduciary duty with respect to the sale of

the [Company] stock to the ESOP.”     Id. at 60.   Bowers and Kubota

highlight the Complaint’s failure to allege that their

appointment of Saakvitne breached any ERISA fiduciary duty.      Id.

at 61.

                                 18
          Bowers and Kubota’s concept of ERISA fiduciary status

appears too limited.   The Ninth Circuit “construe[s] ERISA

fiduciary status ‘liberally, consistent with ERISA’s policies

and objectives.’”   Johnson v. Couturier, 572 F.3d 1067, 1076

(9th Cir. 1997) (quoting Ariz. State Carpenters Pension Tr. Fund

v. Citibank, 125 F.3d 715, 720 (9th Cir. 1997)); see also

Batchelor v. Oak Hill Med. Grp., 870 F.2d 1446, 1449 (9th Cir.

1989) (“ERISA is remedial legislation which should be liberally

construed in favor of protecting participants in employee

benefit plans.”).   Congress enacted ERISA to establish “minimum

standards . . . assuring the equitable character of [benefit]

plans and their financial soundness.”   29 U.S.C. § 1001(a).

ERISA requires that “authority to control and manage the

operation and administration of the plan” be vested in one or

more named fiduciaries, and that these fiduciaries abide by

“standards of conduct, responsibility, and obligation” to

protect the plan’s participants and beneficiaries.   Id.

§§ 1001(b), 1102(a).   These standards include the duties of

loyalty and care and a prohibition against self-dealing.    Id.

§§ 1104(a)(1), 1106(b)(1).

          ERISA “defines ‘fiduciary’ not in terms of formal

trusteeship, but in functional terms of control and authority

over the plan.”   Couturier, 572 F.3d at 1076 (quoting Mertens v.

Hewitt Assocs., 508 U.S. 248, 262 (1993)).   ESOP fiduciaries

                                19
include “not only those specifically named in the employee

benefit plan, 29 U.S.C. § 1102(a), but also any individual who

‘exercises any discretionary authority or discretionary control

respecting management of such plan or exercises any authority or

control respecting management or disposition of its assets.’”

Id. (quoting 29 U.S.C. § 1002(21)(A)(i)).   Members of an

employer’s board of directors are subject to ERISA fiduciary

duties to the extent they have responsibility over the ESOP and

over the management or disposition of its assets.   See id.; see

also 29 C.F.R. § 2509.75-8(D-4) (“Members of the board of

directors of an employer which maintains an employee benefit

plan will be fiduciaries only to the extent that they have

responsibility for the functions described in [29 U.S.C.

§ 1002(21)(A)].”); 29 U.S.C. § 1002(21)(A) (“a person is a

fiduciary with respect to a plan to the extent (i) he exercises

any discretionary authority or discretionary control respecting

management of such plan or exercises any authority or control

respecting management or disposition of its assets”).

           The Complaint alleges that Bowers and Kubota were the

Company’s owners and the only members of its Board of Directors,

and that, in those roles, they established the ESOP and

appointed Saakvitne as trustee.    ECF No. 1, PageID #s 7-8, 12-

13.   The Complaint also alleges that Bowers and Kubota met with

Saakvitne prior to his appointment as trustee and indicated to

                                  20
him that the value of the Company was $40 million.    Id. at 12.

Taken together, the allegations in the Complaint sufficiently

plead that Bowers and Kubota exercised discretionary authority

and control over the management of the ESOP and the selection

and retention of Saakvitne.

          The ESOP’s governing documents, attached to Bowers and

Kubota’s motion, support these allegations. 3   According to these

documents, Bowers and Kubota, as Directors of the Board, had

discretionary control over the management of the ESOP and the

sale of Company stock.   See ECF Nos. 7-4; 7-5.   For example,

according to the “Bowers + Kubota Consulting, Inc. Employee

Stock Ownership Plan (Effective As Of January 1, 2012),” the

Board of Directors appoints the ESOP’s Trustee to “serve at its

pleasure” and may appoint a committee “to assist in the




3
 Bowers and Kubota’s motion attached several documents related
to the creation and administration of the ESOP. See ECF Nos. 7-
3, 7-4, 7-5, 7-6, 7-7. Courts may “consider certain materials--
documents attached to the complaint, documents incorporated by
reference in the complaint, or matters of judicial notice--
without converting the motion to dismiss into a motion for
summary judgment.” United States v. Ritchie, 342 F.3d 903, 908
(9th Cir. 2003). Documents whose contents are alleged in a
complaint and whose authenticity is not questioned by any party
may also be considered in ruling on a Rule 12(b)(6) motion to
dismiss. See Branch v. Tunnell, 14 F.3d 449, 453–54 (9th Cir.
1994), overruled on other grounds by Galbraith v. Cty. of Santa
Clara, 307 F.3d 1119 (9th Cir. 2002). The Secretary confirmed
at the hearing that he consents to the court’s consideration of
all attachments to Bowers and Kubota’s motion to dismiss. The
court therefore considers the attachments without converting the
motion to one for summary judgment.
                                21
administration of the Plan.”    ECF No. 7-4, PageID # 158.   The

Board of Directors also may act to “amend or terminate the Plan

(in whole or in part) and the Trust Agreement at any time.”       Id.

at 166.    That document also states that the Trustee can only

sell Company stock with the approval of the Board of Directors:

           5.04 – Sales of Company Stock:

           With the approval of the Board of Directors,
           the Trustee may sell shares of Company Stock
           to any person (including the Company),
           provided that any such sale must be made at
           a price not less than Fair Market Value as
           of the date of the sale. Any decision by
           the Trustee to sell Company Stock under this
           Section 5.04 must comply with the fiduciary
           duties applicable under Section 404(a)(1) of
           ERISA and with the primary benefit rule of
           Section 408(b)(3)(A) of ERISA and Section
           4975(d)(3)(A) of the Code, if applicable.

Id. at 108-09 (emphasis added).    Thus, Bowers and Kubota’s ERISA

fiduciary duties appear to have extended to the 2012 purchase of

Company stock.

           Further, the Complaint’s inclusion of allegations

discussing conduct prior to the ESOP’s 2012 purchase does not

rid Bowers and Kubota of fiduciary responsibility.    Congress

sought to ensure that fiduciaries who fund an ESOP acquire

employer securities for “adequate consideration.”    29 U.S.C.

§ 1108(e)(1).    When an ESOP is created and managed, “the core

fiduciary duties of loyalty and care as well as the prohibition

against self-dealing remain in effect.”     Couturier, 572 F.3d at

1075–76.   Persons acting on behalf of an ESOP are not absolved
                                 22
of ERISA fiduciary responsibility relating to the purchase of

employer securities simply because the ESOP has yet to be

funded.   See Webb, 931 F. Supp. 2d at 945 (“[T]he existence of

an ESOP and the vesting of fiduciary duties in respect thereto

does not necessarily depend on the date of the ESOP’s

funding.”).

          The Complaint alleges facts sufficient to support a

claim that Bowers and Kubota exercised discretionary authority

and control over the management of the ESOP, including the 2012

purchase of Company stock.

                2.   The Complaint Sufficiently Alleges that
                     Bowers and Kubota Breached their Duty to
                     Monitor Saakvitne.

          Bowers and Kubota concede that “[a] plan ERISA

fiduciary who has the power to and does appoint a trustee (or

other fiduciary) is required by ERISA to monitor the performance

of the appointee in order to ensure that such appointed person

is in compliance with the terms of the plan and statutory

standards.”   ECF No. 7-1, PageID #s 62-63 (citing 29 C.F.R.

§ 2509.75-8).   However, Bowers and Kubota argue that they had no

individual duty to monitor Saakvitne because, pursuant to

Saakvitne’s engagement agreement, the Company appointed

Saakvitne as trustee to the ESOP.    Id. at 63 (citing ECF No. 7-

3).



                                23
          This argument fails under the functional test used to

determine fiduciary status.    See Couturier, 572 F.3d at 1076.

Even if it was the Company that formally appointed Saakvitne,

the Complaint alleges that Bowers and Kubota were the primary

decision-makers as owners of the Company and the sole members of

its Board of Directors.   According to the Complaint, they

communicated with Saakvitne directly or through their attorney

to discuss his trustee appointment, and then indicated to him

that the valuation of the Company was $40 million.     ECF No. 1,

PageID #s 12-14.   Those who act as “the de facto decision makers

of closely held and related entities” also serve as “ERISA

fiduciaries with respect to appointment and removal of ESOP

trustees.”    See Couturier, 572 F.3d at 1077.   And “[i]mplicit

within the duty to select and retain fiduciaries is a duty to

monitor their performance.”    Webb, 931 F. Supp. 2d at 953; Carr

v. Int’l Game Tech., 770 F. Supp. 2d 1080, 1090 (D. Nev. 2011)

(“Case law under ERISA indicates that the power to appoint and

remove an ERISA fiduciary gives rise to a duty to monitor and

results in the appointing and removing party being a de facto

fiduciary with respect to such appointment, monitoring and

removal.”).

          Bowers and Kubota next argue that “the Complaint fails

to allege conduct inconsistent with ERISA fiduciary

responsibilities to the ESOP.”    ECF No. 7-1, PageID # 65.   They

                                 24
assert that the “duty to monitor is understood to involve

reviewing the actions of appointees after they have been taken”

and does not necessitate review of the decision-making process.

See id. at 65-66.   Further, they argue that the duty to monitor

does not include a duty to disclose “material information” or

information already known to the trustee.    Id. at 66-67 (“[T]he

Secretary fails to allege that Mr. Bowers and Mr. Kubota

possessed information regarding [the Company’s] financial

condition that also was not known to Mr. Saakvitne and/or

LVA.”).

          Bowers and Kubota’s view of the duty to monitor is

unpersuasive.   The Complaint alleges that Bowers and Kubota

failed to monitor Saakvitne by knowingly providing him with

flawed information about the Company, permitting him to

overstate the value of the Company’s shares, and permitting him

to direct the ESOP to purchase the shares for more than they

were worth.   ECF No. 1, PageID #s 9-14.   Under their definition,

a fiduciary need not monitor a trustee’s flawed decision-making

process, despite the fiduciary’s own involvement in the process,

simply because the trustee has not yet implemented a decision

that will be harmful to the ERISA plan.    Nor, according to

Bowers and Kubota, would a fiduciary need to provide accurate

information to the trustee so long as the fiduciary and trustee

had the same, erroneous information.

                                25
           A proper understanding of the duty to monitor

recognizes that a fiduciary may not enable and participate in a

trustee’s breach of ERISA duties.     “A fiduciary with a duty to

monitor a trustee is liable for the trustee’s fiduciary breach

if he ‘knew or should have known’ about the trustee’s misconduct

and failed to take steps to remedy the situation.”    Solis v.

Couturier, No. 2:08-cv-02732-RRB-GGH, 2009 WL 1748724, at *7

(E.D. Cal. June 19, 2009) (quoting Henry v. Frontier Indus.,

Inc., 863 F.2d 886, 1988 WL 132577, at *4 (9th Cir. 1988)

(unpublished decision)).

           The allegations in the Complaint are sufficient to

state a claim against Bowers and Kubota for a breach of their

duty to monitor Saakvitne.

                3.   The Complaint Sufficiently Alleges that
                     Bowers and Kubota had Co-Fiduciary Liability
                     for Saakvitne’s Breach.

           Bowers and Kubota argue that the Complaint’s claims of

co-fiduciary liability must be dismissed because the Complaint

fails to allege that they had “actual knowledge” of Saakvitne’s

alleged breaches of fiduciary duty.    ECF No. 7-1, PageID #s 70-

72.   They note that the Complaint alleges a lesser standard,

that Bowers and Kubota “knew or should have known” that the LVA

valuation reports were erroneous and that Saakvitne should not

rely on them.   See id. at 72.   Further, Bowers and Kubota argue

that they could not have had known that the LVA valuation

                                 26
reports contained errors because the Complaint does not allege

that they are “trained economists” or have “some specialized

expertise in economic forecasting.”   See id. at 73.

          ERISA defines “co-fiduciary liability” in 29 U.S.C.

§ 1105(a), which provides:

          (a) Circumstances giving rise to liability

          In addition to any liability which he may
          have under any other provisions of this
          part, a fiduciary with respect to a plan
          shall be liable for a breach of fiduciary
          responsibility of another fiduciary with
          respect to the same plan in the following
          circumstances:

          (1) if he participates knowingly in, or
          knowingly undertakes to conceal, an act or
          omission of such other fiduciary, knowing
          such act or omission is a breach;

          (2) if, by his failure to comply with
          section 1104(a)(1) of this title in the
          administration of his specific
          responsibilities which give rise to his
          status as a fiduciary, he has enabled such
          other fiduciary to commit a breach; or

          (3) if he has knowledge of a breach by such
          other fiduciary, unless he makes reasonable
          efforts under the circumstances to remedy
          the breach.

The Complaint states that Bowers and Kubota violated all three

subsections, § 1105(a)(1)-(3).   ECF No. 1, PageID # 17.   Bowers

and Kubota are correct that § 1105(a)(1) requires a showing of

actual knowledge, but this explanation of § 1105(a) is

incomplete.   A different standard applies to each subsection.


                                 27
           To bring a claim under § 1105(a)(1), a plaintiff “must

show: (1) that a co-fiduciary breached a duty to the plan, (2)

that the fiduciary knowingly participated in the breach or

undertook to conceal it, and (3) damages resulting from the

breach.”   Carr, 770 F. Supp. 2d at 1096-97 (quoting In re Touch

Am. Holdings, Inc. ERISA Litig., No. CV-02-106-BU-SEH, 2006 WL

7137416, at *11 (D. Mont. June 15, 2006)).

           A claim under § 1105(a)(2) requires a plaintiff to

prove that the fiduciary “failed to comply with its duties under

ERISA, and thereby enabled a co-fiduciary to commit a breach.”

Id. at 1097 (quoting In re Enron Corp. Sec., Derivative & ERISA

Litig., 284 F. Supp. 2d 511, 581 (S.D. Tex. 2003)).   Unlike co-

fiduciary liability under § 1105(a)(1) and (3), co-fiduciary

liability under § 1105(a)(2) does not require a plaintiff to

prove knowledge.   Id.

           Under § 1105(a)(3), a plaintiff must show: “(1) that

the fiduciary had knowledge of the co-fiduciary’s breach, and

(2) that the fiduciary failed to make reasonable efforts under

the circumstances to remedy the breach.”   Id. (quoting Silverman

v. Mut. Ben. Life. Ins. Co., 941 F. Supp. 1327, 1337 (E.D.N.Y.

1996)).

           Bowers and Kubota focus on the element of “actual

knowledge” and therefore do not appear to dispute the

Complaint’s claim under § 1105(a)(2).   With respect to the

                                28
claims under § 1105(a)(1) and § 1105(a)(3), the court concludes

that the Complaint sufficiently alleges facts indicating that

Bowers and Kubota had actual knowledge of Saakvitne’s breach.

The Complaint alleges that Saakvitne breached his fiduciary duty

to the ESOP by authorizing the purchase of the Company’s shares

for more than they were worth based on the LVA’s flawed

valuations.   See ECF No. 1, PageID #s 9-14, 18.   The Complaint

further alleges that Bowers and Kubota knew that the valuations

were flawed yet proceeded to negotiate with Saakvitne and

participate in the sale of the Company’s shares to the ESOP.

See id.   The Complaint alleges that neither Bowers nor Kubota

made any effort to correct the valuation information or to

remedy the breach, which resulted in losses to the ESOP.    See

id.

           These allegations support a claim of co-fiduciary

liability against Bowers and Kubota.   Whether Bowers and Kubota

in fact knew that the LVA valuation reports were overstated

valuations based on their expertise and understanding of the

Company’s financial projections is a question beyond the scope

of the present motion.

                4.   The Complaint Sufficiently Alleges Non-ERISA
                     Fiduciary Claims Against Bowers and Kubota.

           Bowers and Kubota argue that, if the court determines

that they are not fiduciaries, the non-ERISA fiduciary claims

against them should also be dismissed.   ECF No. 7-1, PageID
                                29
#s 73-74.    They argue that the Complaint fails to allege the

requisite knowledge of Saakvitne’s alleged breach and fails to

“show[] any inaccuracy in the projections or any knowledge of

any inaccuracy by Defendants.”    See id.; ECF No. 34, PageID

# 388.

            A nonfiduciary may be liable under 29 U.S.C.

§ 1132(a)(3) for knowingly participating in a prohibited ERISA

transaction.    See Harris Tr. & Sav. Bank v. Salomon Smith

Barney, Inc., 530 U.S. 238, 246 (2000); 29 U.S.C. § 1106(a)(1).

“Knowing participation” means “actual or constructive knowledge

of the circumstances that rendered the transaction unlawful.”

Id. at 251.    The nonfiduciary need not have engaged in any

wrongdoing.    It is enough if he had knowledge, based on the

surrounding circumstances, that the fiduciary was engaging in a

prohibited transaction.    See id.; see also Brock v. Hendershott,

840 F.2d 339, 342 (6th Cir. 1988) (“[A] nonfiduciary’s knowledge

of the breach can be inferred from surrounding circumstances

raising a reasonable inference of knowledge.”); Trs. of Update

N.Y. Eng’rs Pension Fund v. Ivy Asset Mgmt., 131 F. Supp. 3d

103, 131 (S.D.N.Y. 2015) (“The knowledge element of [a

nonfiduciary] cause of action can be broken down into two

elements, namely (1) knowledge of the primary violator’s status

as a fiduciary; and (2) knowledge that the primary’s conduct

contravenes a fiduciary duty.”); AirTran Airways, Inc. v. Elem,

                                 30
771 F. Supp. 2d 1344, 1350 (N.D. Ga. 2011) (“[T]here is no

requirement that the attorney himself engage in any wrongdoing.

Indeed, all that is required is that the attorney had knowledge

of the wrongful transfer.”).

          The Complaint has sufficient factual allegations going

to both actual and constructive knowledge by Bowers and Kubota

of actions constituting or resulting in the breach in issue.

That is, they had knowledge of Saakvitne’s decision to allow the

ESOP to purchase the Company’s shares, allegedly without a

proper valuation and at a price higher than the shares were

worth.   ECF No. 1, PageID # 21.    According to the Complaint,

Bowers and Kubota knew that $40 million was too high a price for

the Company’s shares for several reasons.     For example, Bowers

and Kubota allegedly knew that control of the Company would not

change, yet they did not correct LVA’s wrongful application of a

30% control premium to the valuation.     See id. at 10-13.   The

Complaint alleges that, in spite of this knowledge, Bowers and

Kubota proceeded to communicate the $40 million valuation to

Saakvitne before hiring him as a trustee, and then participated

in negotiations with Saakvitne before agreeing to sell their

shares for $40 million.   See id.

          Bowers and Kubota characterize the Secretary as

“argu[ing], without any supporting authority, that it is somehow

illegal under ERISA for a seller to state his desired price.”

                                   31
ECF No. 34, PageID # 386.   This misstates the Secretary’s claim.

As the court understands it, the Secretary is not asserting that

Bowers and Kubota knowingly participated in Saakvitne’s breach

merely by participating in the negotiations and hoping for a

high sales price.   Rather, the Secretary’s claims are based on

the allegation that Bowers and Kubota, knowing that Saakvitne

had erroneous valuations for the Company, agreed to an

overstated sales price.   These allegations are sufficient to

state a claim for nonfiduciary liability against Bowers and

Kubota.

          Despite having allegedly had intimate involvement in

the ESOP and the 2012 purchase, Bowers and Kubota argue that

they should be presumed to be good faith sellers of the

Company’s shares because the shares had more than nominal value.

See ECF No. 7-1, PageID #s 74-76.    They quote the burden-

shifting analysis set forth in Hans v. Tharaldson, Civ. No.

3:05-cv-115, 2011 WL 7179644 (D.N.D. Oct. 31, 2011), and Keach

v. U.S. Tr. Co., N.A., 256 F. Supp. 2d 818 (C.D. Ill. 2003).

See id.   Those cases state, “If a plaintiff meets its burden of

establishing that the purchase of stock by an ESOP constituted a

‘prohibited transactions’ under § 406, the nonfiduciary

defendants can invoke ‘the substantive equivalent of a modified

bona fide purchaser defense by establishing that they gave value

for the trust property.’”   Hans, 2011 WL 7179644, at *16

                                32
(quoting Keach, 256 F. Supp. 2d at 822).    Once defendants

establish this, the burden shifts to the plaintiff “to establish

the nonfiduciary defendants acted in ‘bad faith or had actual or

constructive notice of the circumstances that rendered the

transaction unlawful.’”    Id. (quoting Keach, 256 F. Supp. 2d at

822).

          In addition to being nonbinding on this court, these

cases do not suggest that Bowers and Kubota are entitled to a

presumption of good faith.    The standard in Hans and Keach is

essentially a restatement of the standard in Harris requiring a

nonfiduciary to have had “actual or constructive knowledge of

the circumstances that rendered the transaction unlawful.”

Harris, 530 U.S. at 251.    As explained above, the Complaint

sufficiently alleges that Bowers and Kubota had the requisite

knowledge given their knowledge of the errors in the LVA

valuation reports and their subsequent communications with

Saakvitne.   The burden-shifting procedure is not a pleading

standard; it instead shifts the burdens that must be met at a

later stage of litigation.    Even if this court were required to

apply the Hans and Keach burden-shifting analysis, that would

not mean the Secretary failed to state a claim.    Bowers and

Kubota are not entitled to dismissal based merely on their

selling of the Company’s shares for more than nominal

consideration.

                                 33
                  5.   Because the Complaint Sufficiently Alleges
                       ERISA Fiduciary Liability, the Improper
                       Indemnification Claims May Proceed.

          Finally, Bowers and Kubota take issue with the

Complaint’s claim under 29 U.S.C. § 1110, which asserts that

“[t]he ESOP Transaction involved a number of documents which

violate ERISA’s prohibition on fiduciary indemnification.”     ECF

No. 1, PageID # 21.    Bowers and Kubota argue that the Secretary

cannot “impose indemnification restrictions on them” because

they are not ERISA fiduciaries.    ECF No. 7-1, PageID # 77.

           Section 1110(a) provides that “any provision in an

agreement or instrument which purports to relieve a fiduciary

from responsibility or liability for any responsibility,

obligation, or duty under this part shall be void as against

public policy.”    As stated above, the Complaint sufficiently

alleges that Bowers and Kubota were ERISA fiduciaries with

respect to the ESOP.    Therefore, this court does not dismiss the

Complaint’s claim that the ESOP’s Trust Agreement, Plan

Documents, and Stock Purchase Agreement include indemnification

clauses that violate § 1110(a).

V.        CONCLUSION.

          The court denies the Company’s motion to dismiss,

concluding that the Company was properly joined as a defendant

under Rule 19.    The court further denies Bowers and Kubota’s



                                  34
motion to dismiss because the Complaint sufficiently pleads

ERISA claims against Bowers and Kubota.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, January 18, 2019.


                         /s/ Susan Oki Mollway

                         Susan Oki Mollway
                         United States District Judge

R. Alexander Acosta v. Nicholas L. Saakvitne, et al., Civ. No.
18-00155 SOM-RLP; ORDER DENYING (1) DEFENDANT BOWERS + KUBOTA
CONSULTING, INC.’S MOTION TO DISMISS AND (2) DEFENDANTS BRIAN J.
BOWERS AND DEXTER C. KUBOTA’S MOTION TO DISMISS.




                               35
